Nims, J., concurring: Although I agree with the reasoning and conclusion of the majority, I would like to add a cautionary note for those who might be tempted to rely too literally upon the fact pattern approved of in Porterfield v. Commissioner, 73 T.C. 91 (1979), and discussed in the majority opinion. In Porterfield, this Court focused on the intent of the parties and held that payments in escrow intended and regarded solely as security for promissory notes are not payments for purposes of section 453. The majority now implicitly eschews reliance on the Porter-field mode of analysis by not delving into the intent of the parties. Instead, the majority apprises the substance of the transaction in an objective light. In my view, that is the proper approach to these cases, and the continued vitality of Porterfield as a precedent would appear to be in doubt.